Citation Nr: 0935589	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the service-connected chondromalacia of the left 
knee.  

2.  Entitlement to a disability rating in excess of 10 
percent for the service-connected chondromalacia of the right 
knee.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to May 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the RO.  

When this case was previously before the Board in December 
2007, it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by a 
torn medial meniscus with frequent episodes of locking, pain 
and effusion into the joint, as well as degenerative changes 
with some pain on motion.  

2.  The Veteran's left knee disability is not productive of 
lateral instability, subluxation, limitation of extension to 
more than 5 degrees, or limitation of flexion to less than 30 
degrees.  

3.  The Veteran's right knee disability is manifested by a 
torn medial meniscus with frequent episodes of locking, pain 
and effusion into the joint, as well as degenerative changes 
with some pain on motion.  

4.  The Veteran's right knee disability is not productive of 
lateral instability, subluxation, limitation of extension to 
more than 5 degrees, or limitation of flexion to less than 30 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating, 
but not higher for the service-connected left knee disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257-5261 (2008).  

2.  The criteria for the assignment of  a 20 percent rating, 
but not higher, for the service-connected right knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.  § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in November 2003 and February 
2008.  They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the February 2008 letter was mailed after the 
initial adjudication of the claim, following the provision of 
the required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC) readjudicated the Veteran's claim in March 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

There is no indication or reason to believe that the ultimate 
decision of the AMC on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The Board acknowledges that in April 2009, the Veteran 
submitted an additional statement indicating that he had 
further evidence to submit in support of his claim.  He 
requested that his case be held for 30 days in order to 
provide him the opportunity to submit this evidence.  
However, no new evidence has been received.  

The Board has also considered the Veteran's contention that 
he is entitled to a new examination to be performed by an 
orthopedic doctor.  The record reflects that the Veteran was 
afforded a recent VA examination in February 2009.  The 
examination report reflects that the examiner considered the 
Veteran's pertinent medical history and recent radiology 
results, and performed all necessary testing.  In the Board's 
opinion, the examination report is adequate for adjudication 
purposes.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  

According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Removal of semilunar cartilage, symptomatic, warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  

The VA General Counsel has also held that separate ratings 
under 38 C.F.R.            § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral knee disabilities.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  

Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities.  In this regard the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was originally granted service connection for 
chondromalacia of the left and right knees in a November 1995 
rating decision.  Each disability was assigned a 
noncompensable evaluation.  

In a March 1998 rating decision, the RO increased the 
disability evaluation for the left knee to 10 percent, 
effective on November 25, 1997.  The Veteran's right knee 
disability rating was increased to 10 percent in November 
2002, effective on September 27, 2002.  

The Veteran filed the instant claim for an increased rating 
for his left and right knee disabilities in October 2003.  

In response to his claim, the Veteran was afforded a VA fee-
basis examination in March 2004.  The Veteran stated that 
household chores requiring kneeling, squatting, and climbing 
stairs increased his bilateral knee pain.  His complaints 
also included retropatellar pain, popping, clicking, giving 
way and intermittent swelling.  

The examination was negative for effusion, and range of 
motion of each knee was to 125 degrees.  With 10 repetitions 
at 10 pounds, a reexamination of the knees did not reveal 
increased swelling or further loss of range of motion.  
Negative Lachman's, anterior drawer, and McMurray's tests 
were noted.  

There was moderate patellofemoral crepitus with terminal 
extension, bilaterally, and positive patellar grind.  There 
was mild pain over both mediolateral joint line spaces.  The 
X-ray studies revealed early patellofemoral arthritis of the 
left and right knees.  The examiner noted a clinical 
impression of bilateral chondromalacia of the patella with 
resulted patellofemoral arthritis.  

A report from the Florida Orthopedic Associates from December 
2004 indicates that the Veteran twisted his right knee in 
November 2004 and had had pain in the medial compartment and 
episodes of locking and giving way since then.  

An examination revealed point tenderness over the medial 
joint space of the right knee, with positive McMurray's sign, 
but negative anterior drawer sign.  There was no instability, 
but range of motion lacked a few degrees of extension.  An 
impression of a tear of the medial meniscus of the right knee 
was noted.  

A VA radiology report from September 2005 revealed a tear in 
the posterior horn of the medial meniscus of the right knee.  
The VA records indicate that the Veteran underwent an 
arthroscopy of the right knee and partial medial meniscectomy 
in November 2006.  

A December 2006 follow-up report noted moderate crepitation 
of the right knee.  His range of motion was from 0 to 140 
degrees; his knee was stable to varus/valgus stress.  Drawer 
and McMurray's tests were also negative.  An impression of 
degenerative joint disease of the right knee was recorded.  

The fee-basis treatment records from Dr. Lower from 2003 
through 2006 indicate that the Veteran was treated for a 
bilateral knee condition.  In 2003, it was noted that there 
was moderate patellofemoral crepitus with terminal extension.  
In November 2004, it was noted that the Veteran was 
experiencing increased swelling and pain.  The right knee was 
positive for effusion, decreased range of motion, and pain to 
palpation of the medial and lateral joint line space.  

After the Veteran's November 2006 meniscectomy, it was noted 
in December 2006 that the Veteran's right knee was positive 
for effusion and mild synovitis.  In February 2006, the right 
knee range of motion testing revealed 0 degrees of extension 
and forward flexion to 120 degrees.  

In January 2007, the reports from Dr. Lower indicate that the 
Veteran was complaining of left knee pain.  The examiner 
found that the knee was positive for effusion and McMurray's 
examination.  A clinical impression of a torn medical 
meniscus of the left knee was noted.  

The Veteran was afforded another VA examination in February 
2009 when his complaints for the right knee included giving 
way, pain, stiffness, decreased speed of joint motion, 
episodes of locking, and flare-ups of pain.  As for the left 
knee, the he also complained of giving way, instability, 
pain, stiffness, weakness, incoordination, decreased speed of 
joint motion, episodes of locking, effusion, inflammation, 
and flare-ups.  

The findings for the right knee were significant for guarding 
of movement, and a meniscus abnormality-namely, that the 
Veteran's right meniscus was surgically absent.  The left 
knee findings were significant for evidence of a meniscal 
tear.  A McMurray's test for the left knee yielded positive 
results.  The right and left knee were negative for grinding, 
clicks or snaps, instability and patellar abnormality.  

The range of motion testing for the left knee revealed 
flexion to 90 degrees and extension to the normal 0 degrees.  
There was objective evidence of pain with motion.  With 
respect to the right knee, flexion and extension were also to 
90 and 0 degrees, respectively.  

While there was objective evidence of pain following 
repetitive motion, the examiner found that there was no 
additional limitation after three ranges of motion.  

The X-ray findings included an impression of right knee mild-
moderate osteoarthritis involving the medial compartment and 
likely the patellofemoral compartment.  The left knee 
findings included minimal medial compartment osteoarthritis.  

The examiner concluded by diagnosing the Veteran with 
chondromalacia of both knees.  While the right knee presented 
no effects on the Veteran's employment, the examiner noted 
that the left knee would have significant effects, including 
decreased mobility leading to increased absenteeism.  

With respect to the left knee, the Board has determined that 
the Veteran is entitled to a 20 percent rating for a tear of 
the medial meniscus under Diagnostic Code 5258.  The records 
from Dr. Lower in 2007, as well the February 2009 VA 
examination, indicate that the Veteran has a torn medial 
meniscus.  

These records also indicate that the Veteran experienced pain 
and joint effusion associated with this disability.  
Therefore, a 20 percent rating is in order.  The Board notes 
that this is the maximum rating allowable under Diagnostic 
Code 5258.  

The Board has considered whether there is any other basis for 
granting a higher or separate rating for the Veteran's left 
knee, but has found none.  While the Veteran has subjectively 
complained of instability, the VA examinations have not 
disclosed the presence of instability or subluxation; nor is 
either shown by any other objective medical evidence of 
record.  

Also, the evidence does not show that the Veteran has 
limitation of extension to more than 15 degrees or limitation 
of flexion to less than 30 degrees.  Therefore, Veteran is 
not entitled to a disability rating higher than 20 percent of 
the basis of limitation of motion.  

Moreover, the Board notes that a separate rating is not 
warranted under Diagnostic Code 5260 or 5261 for limitation 
of motion because the impairment contemplated by these 
diagnostic codes is not separate and distinct from that 
contemplated by Diagnostic Code 5258.  Therefore, a separate 
rating under these Diagnostic Codes is precluded by 38 C.F.R. 
§ 4.14.  

As for the right knee, the Board also finds that the Veteran 
is entitled to a 20 percent right for a tear of the medial 
meniscus.  The evidence dating back as early as December 2004 
indicate that the Veteran suffered from a tear of the right 
medial meniscus with pain and effusion, and subsequent medial 
meniscectomy.  

The Board has considered whether there is any other basis for 
granting a higher or separate rating for the Veteran's right 
knee, but has found none.  VA examinations have not disclosed 
the presence of instability or subluxation nor is either 
shown by any other evidence of record.  

Also, Veteran is not entitled to a disability rating higher 
than 20 percent of the basis of limitation of motion, as the 
evidence does not show that the Veteran has limitation of 
extension to more than 15 degrees or limitation of flexion to 
less than 30 degrees.  As noted above, a separate rating for 
limitation of motion under Diagnostic Code 5260 or 5261 is 
precluded by 38 C.F.R. § 4.14.  


Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted more than the 20 percent ratings 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  

In sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of those 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.  





ORDER

An increased rating of 20 percent, but no more for the 
service-connected left knee disability is granted, subject to 
the criteria applicable to the payment of monetary benefits.  

An increased rating of 20 percent rating, but no more for the 
service-connected right knee disability a tear is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


